DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 16 and including all the depending claims 3-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 16 recite “a structure of the wall” in last line and line 5. It is not clear if “a structure” refers back to the previously claimed limitation in the claims. The bolded phrase makes the claimed limitations indefinite, because it is not clear the bolded phrase refers to which limitation. Not only does the phrase in claims 1, 16 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 2 recites “an internal space”. It is not clear if the bolded phrase refers back to the previously claimed limitation in claim 1. The bolded phrase makes the claimed limitations indefinite, because it is not clear the bolded phrase refers to which limitation. Not only does the phrase in claim 2 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.

Allowable Subject Matter
Claims 3-7, 9, 10, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-7, 9, 10, 17, 19, 20 cannot be allowable at this time, because they are depending on claims 1, 2 which are rejected under 112(b) rejections. Claim 18 is only rejected under 112(b) rejections because it is depending on claim 16.
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration of these claims with respect to the prior art will be necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori ( WO 2019167168 A1).
 
Claim 1: Hattori discloses a refrigeration system (i.e., FIG.1) comprising: 
an indoor fluid loop (i.e., indoor unit 30 used as indoor fluid loop) circulating a first working fluid (i.e., paragraph [19]: heat medium circulating in circuit 50 of indoor unit 30); 
an outdoor fluid loop (i.e., outdoor unit 10 used as outdoor fluid loop) circulating a second working fluid (i.e., paragraph [19]: refrigerant circulating in circuit 40 of outdoor unit 10), 
the second working fluid being different from the first working fluid (i.e., paragraph [19]: heat exchanges between refrigerant circulating in circuit 40 and heat medium circulating in circuit 50), 
the outdoor fluid loop (i.e., 10) being separated from the indoor fluid loop (i.e., 30) by a wall of a structure (i.e., wall structure 510); and 
a heat exchanger assembly (i.e., 20) mounted within the wall of the structure (i.e., 510), the heat exchanger assembly (i.e., 20) including a heat exchanger (i.e., 3) and a housing (i.e., housing 21), 
the heat exchanger (i.e., 3) being disposed within an internal space (i.e., inherent) defined by the housing (i.e., 21), the housing (i.e., 21) supporting the heat exchanger (i.e., 3) within the internal space, and the housing (i.e., 21) being mounted to a structure of the wall (i.e., 510).  

    PNG
    media_image1.png
    464
    870
    media_image1.png
    Greyscale


Claim 11: Hattori discloses the apparatus as claimed in claim 1, wherein the heat exchanger (i.e., 3) is one of a brazed-plate heat exchanger, a plate and frame heat exchanger (i.e., paragraph [19]), and a concentric tube heat exchanger.  

Claim 12: Hattori discloses the apparatus as claimed in claim 1, where in the indoor fluid loop (i.e., 30) includes an indoor heat exchanger (i.e., 7) and a pump (i.e., 8).  

Claim 13: Hattori discloses the apparatus as claimed in claim 1, wherein the outdoor fluid loop (i.e., 10) includes an outdoor heat exchanger (i.e., 5) and a compressor (i.e., 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori ( WO 2019167168 A1), in view of Suzuki (20190390873 A1).

Claim 14: Hattori discloses the apparatus as claimed in claim 1, wherein the indoor fluid loop (i.e., 30) includes a pump (i.e., 8).
	Hattori discloses the claimed limitations in claim 14, but fails to disclose a hot water storage tank.
	However, Suzuki teaches a hot water storage tank (i.e., 51) for the purpose of providing hot water to exchange heat with refrigerant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Hattori to include a hot water storage tank as taught by Suzuki in order to provide hot water to exchange heat with refrigerant.

Claim 15: Hattori as modified discloses the apparatus as claimed in claim 14, wherein the outdoor fluid loop (i.e., 10) is in communication with an outdoor heat exchanger (i.e., 5) and an expansion valve (i.e., 4) disposed external to the wall of the structure (i.e., wall structure 510).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori ( WO 2019167168 A1), in view of Mulinti (2019/0011194 A1).

Claim 16: Hattori discloses a thermal exchange system (i.e., FIG.1) configured to be mounted within a wall of a structure (i.e., wall structure 510), the wall of the structure (i.e., wall structure 510) isolating a fluid loop within the structure (i.e., indoor unit 30 used as fluid loop within structure) from a fluid loop external to the structure (i.e., outdoor unit 10 used as fluid loop external to structure), the thermal exchange system comprising: 
a housing (i.e., housing 21) defining an internal space, the housing (i.e., housing 21) including at least one fastener (i.e., attachment 60 used as fastener) configured to secure the housing (i.e., housing 21) to a structure of the wall (i.e., wall structure 510); 
a heat exchanger (i.e., 3) supported within the internal space;

Hattori discloses the claimed limitations in claim 16, but fails to disclose a gasket sealing the heat exchanger and internal space.
However, Mulinti teaches a gasket sealing (i.e., gasket 601 used to seal heat exchanger) for the purpose of sealing the heat exchanger (paragraph [44]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Hattori to include a gasket sealing the heat exchanger and internal space as taught by Mulinti in order to seal the heat exchanger.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to air conditioner:
Yamashita (2009/0139252 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763